 IntheMatter of NATIONAL MACHINECOMPANY,EMPLOYERandUPHOLSTERERS' INTERNATIONALUNION,LOCALNo.25,AFL,PETITIONERCase No. 14-R-1414.-Decided August 21,1946Mr. Morris J. Levin,of St. Louis, Mo., for the Employer.Wiley, Craig c Armbruster,byMr. Harry H. Craig,of St. Louis,Mo., for the Petitioner.Mr. W. C. Riley,of St. Louis, Mo., for the IAM.Mr. Seymour M. Alpert,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was'held at St. Louis,Missouri,on May 20,1946, before Charles K. Hackler, Trial Examiner.The TrialExaminer'srulings made at the hearingare free from prej-udicial error and arehereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERNational Machine Company, a Missouri corporation with its plantand offices located at St. Louis, Missouri, is engaged in the manufactureof metal upholstered furniture.During the year preceding the hear-ing, the Employer received a substantial amount of raw materials foruse inits business from points outside the State of Missouri.Duringthe same period, it shipped a substantial amount of its finished prod-ucts to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.70 N. L.R. B., No. 23.234 NATIONAL MACHINE COMPANY235International Association of Machinists, District No. 9, herein calledthe IAM, is -a labor organization claiming to represent employees ofthe Employer.III.THE QUESTION CONCERNING REPRESENTATIONAs the result of a consent election conducted by the Board- in June1943, pursuant to a consent election agreement to which the Employer,the IAM, and the Board were parties, the IAM became the designatedexclusive bargaining representative of the Company's employees in aplant-wide unit.Thereafter and for virtually the entire period sinceJuly 1943, the Employer and the IAM'have been under contractualrelationship for the Company's employees in the established unit.Themost recent agreement between the parties, was entered into early in1945; it provides for an initial period of 1 year ending January 15,1946, and for its automatic renewal from year to year thereafter inthe absence of 30 days' written notice before its anniversary date.Thisagreement, pursuant to its terms, was automatically renewed fromJanuary 15, 1946 to January 15, 1947.Thereafter, by letter datedMarch 23, 1946, more than 2 months after the first anniversary date ofthis contract, the Petitioner advised the Employer that it representedamajority of, its employees, and requested a conference to initiatecollective bargaining negotiations.'The Employer by letter datedMarch 26, 1946, declined to participate in a conference because of itsexisting contract with the IAM. The Petitioner then filed its petitionon March 28, 1946.The Employer urges that its contract with the IAM is 'a bar to thisproceeding.However, the Petitioner contends, in effect, that theagreement is not a bar because (1) it has run for approximately ayear and a half, and (2) there have been changes in the contract unitdue to conversion to peace-time operations which require a presentdetermination of representatives.In our opinion the contract bars an election at this time.With re-spect to the Petitioner's position that because the contract, as automat-ically renewed, has been in effect for over a year it cannot operateto bar a present determination of representatives, it is clear, under wellestablished principles of the Board, that a contract, during its au-tomatically renewed period, is as effective a bar to an election as itwould be during its original term.2Accordingly, inasmuch as theoriginal contract was for a period of reasonable duration and wasautomatically renewed for a similar period, without a timely claim'Although the letter.did not so specify, the Petitioner stated at the hearing that it in-tended to claim reprEsentation only of employees in the upholsteryand assembly depart-ment.zSeeMatter of Mill.B, Inc.,40 N. L. R. B. 346. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDand petition in support thereof having been filed by the Petitioner, wefind this contention untenable.Nor is it significant in this connection,as the Petitioner impliedly argues,that the IAM has relinquishedjurisdiction over the employees whom the Petitioner seeks to represent.It is sufficient in these circumstances that the contract as renewed iseffective as a bar, and that the other contracting party so urges.We are also unable to agree with the Petitioner's further contentionthat, apart from other considerations,conversion changes ifi thecontract unit require a new determination of represenatives.In thisconnection the record reveals the following:The Company was formedin April 1942, at which time, it bought all its equipment, tools, anddies from a. concern then engaged in the manufacture of beauty shopfurniture.Unable to obtain materials to carry on this business, theEmployer started manufacturing gun mounts for the governmentshortly after it was formed and continued to do so until January 1944.During this period none of its employees was engaged in upholsterywork.In January 1944 the employer set up aafurniture department,and commenced manufacturing metal upholstered furniture for theWar Shipping Administration.This work continued until March1945, at which time the Employer started manufacturing metal uphol-stered,furniture for hospitals and offices.Soon thereafter,the Em-ployer settled into its normal peace-time manufacture of metal beautyshop upholstered furniture.Thus, since January 1944, the Employerhas been manufacturing metal upholstered furniture requiring theservices of upholsterers and assemblers.Although thesize of the Em-ployer's total staff has varied considerably since early 1944, and itscomplement of upholsterers and assemblers has fluctuated between 8and 30 approximately, during the same period, these variances wereapparently due to the amount of material available.Moreover,it is clear that ,ever since January 1944 the Employer'smanufacturing processes, including those in use in the upholstery andassembly departments, have remained basically unchanged; that therehave been no material variances in the skills required of any of its em-ployees;and that there has been no material alteration in the scope orcharacter of the plant-wide unit.In sum, the only conversion changeshave consisted of some fluctuation in the number of employees in theclassifications here involved, and such fluctuations were in progresslong before the effective date of the current contract.Obviously, amere fluctuation in the Employer's working force, presumably still inprogress, which does not involve material changes in the appropri-aLe unit or new or materially different operations or processes, is in-sufficient reason for disturbing an existing contractual relationship.This case is clearly distinguishable from the Electric Sprayitsituation.33Matter of Electric Sprayit Company and Hoe Bridges Corporation,67 N. L. R. B. 780. NATIONAL MACHINE COMPANY237Under all the circumstances of the case and on the basis of the entirerecord, we find that the contract which was automatically renewed in1946 until January 15, 1947, is a bar to a present determination ofrepresentatives, and we shall therefore dismiss the petition.ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of National Machine Company, St. Louis, Missouri, filedby Upholsterers' International Union, Local No. 25, AFL, be, and ithereby is, dismissed.